                      Case 1:16-cv-08080-JGK Document 153 Filed 09/21/20 Page 1 of 2
                       Case 1:16-cv-08080-JGK Document 152 Filed 09/21/20 Page 1 of 2

                                                                             ~
                                                                             0   r--- - - ...··-
                                                                                              - · . -. - --------
                                                                                                         &. - - - - - -·- - - -
                                                                             II ~lf-!")~ SU~ ':
                                                                             :,
                                                                             l •lJ
                                                                             !. ~   - _ ..- J'l_'v.-"':'::'. , ......
                                                                                   (")('                         TT


                                                                             .'I;' r\';)r,c):
                                                                              '• ~L·- · -
                                                                                                ("''1' ':- l'Y• . . ,. . /' ' T .•.· t .

                                                                                                    _Jc ,
                                                                                                            _. \..   ~~   .   . .
                                                                                                                                           r- I . .:. '

                                                                              :1· -"'--'            l•• -        -
                                                                              • ! :-   f   \ r"'t "':          . -        . - r/~1/J 1,0 -
                                                 THE CITY OF NEW YORK

JAMES E. JOHNSON                                LAW DEPARTMENT                                                                      MELANIE SPEIGHT
Corporation Counsel                                 I 00 CHURCH STREET                                                                          Senior Counsel
                                                    NEW YORK, NY 10007                                                              Phone: (2 12) 356-2425
                                                                                                                                      Fax: (2 12) 356-3509
                                                                                                                                    mspeight@law.nyc.gov


                                                                                  September 21 , 2020


         VIAECF
         Honorable John G. Koeltl
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007
                                                    7P,;   ?rJ
                                                                  Johr. C?. :"_.:::lll, U.S.0.J.
                                                                  I

                      Re :   Matthew Jones v. Lieutenant Treubig, 16-CV-8080 (JGK) (KNF)

          Your Honor:

                  I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
          of New York, representing defendant Lieutenant Christopher Treubig in the above-referenced
          civil action. Defendant writes respectfully, with plaintiffs consent, to request that the Court
          extend the parties' time to file opposition and reply papers associated with plaintiffs motion for
          attorneys ' fees. This is the first such request.

                  Plaintiff filed his fee application on September 7, 2020. Pursuant to Local Civil Rule 6.1 ,
          defendant' s memorandum of law in opposition to plaintiffs motion is due September 21 , 2020,
          and plaintiffs reply, if any, is due on September 28, 2020. The parties require additional time to
          complete their submissions and have agreed upon a modified schedule, subject to the Court' s
          approval. Defendant respectfully requests, with plaintiffs consent, that the Court extend the
          briefing schedule as follows : defendant's opposition to plaintiffs fee application 6 Octo6er 2,
          2020; and plaintiffs reply in further suppo , 1 any, y October 19, 2020.

                             Thank you for your consideration herein.

                                                                         Respectfully submitted,

                                                                         Is/ ;t,/e!Mr"e, cf;e,rj,/4t
                                                                         Melanie Speight
                                                                         Senior Counsel


                                                             1
      Case 1:16-cv-08080-JGK Document 153 Filed 09/21/20 Page 2 of 2
       Case 1:16-cv-08080-JGK Document 152 Filed 09/21/20 Page 2 of 2




CC:   VIAECF
      Amir Ali
      Alexis Padilla
      David Zelman
      Plaintiff's Counsel




                                     2
